                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   VIOLETTE SUSU and JERIES SOUSOU,
                                                                         11
United States District Court




                                                                                             Plaintiffs,                                         No. C 18-07813 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   BANK OF NEW YORK MELLON f/k/a The                                  ORDER OF DISMISSAL
                                                                         14   BANK OF NEW YORK, as trustee for THE
                                                                              CERTIFICAHOLDERS OF CWALT, INC.,
                                                                         15   ALTERNATIVE LOAN TRUST 2005-82,

                                                                         16                  Defendants.
                                                                                                                              /
                                                                         17
                                                                         18          The Court called this case for hearing today and plaintiffs failed to appear. Therefore,

                                                                         19   plaintiffs’ case is hereby DISMISSED for failure to prosecute. The Clerk shall close this file.

                                                                         20
                                                                         21          IT IS SO ORDERED.

                                                                         22
                                                                         23   Dated: April 4, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         24                                                        UNITED STATES DISTRICT JUDGE

                                                                         25
                                                                         26
                                                                         27
                                                                         28
